Exhibit 10.1

 

September 29, 2014

 

Dr. Charles Morris

16 William Beaser Drive

Garnet Valley, PA 19060

 

Dear Charlie:

 

In recognition of the financial hardship you are incurring in maintaining a
second residence in Massachusetts as a result of having your primary place of
employment at our Waltham, Massachusetts headquarters, the Compensation
Committee has authorized the payment to you of a housing allowance to defray
that cost for the next 18 months.

 

Subject to the terms and conditions of this letter, you will be entitled to
receive a housing allowance in the aggregate amount of $125,000, payable in
three equal installments as follows: the first installment will be paid in
conjunction with our normal payroll cycle following your countersignature of
this letter (the “Effective Date”); the next two installments will be paid in
conjunction with our normal payroll cycle following the 182nd day after the
Effective Date (the “First Installment End Date”) and the 364th day after the
Effective Date (the “Second Installment End Date”).  Each payment is contingent
on your being actively employed by ImmunoGen on the payment date, and is subject
to reimbursement as described below.

 

If, within 18 months of the Effective Date, you terminate your employment with
the Company (other than by reason of death or disability), or your employment is
terminated by the Company for Cause (as such term is defined in the your
Employment Agreement, if in effect; otherwise, as defined in the Severance Pay
Plan for Vice Presidents and Higher), you will promptly reimburse ImmunoGen for
a portion of most recent installment received equal to the product of (a) the
amount of such installment, multiplied by (b) a fraction, (i) the numerator of
which is 182 minus the number of days from (A) the Effective Date to the
effective date of termination of your employment, in the case of the first
installment, (B) the First Installment End Date to the effective date of
termination of your employment, in the case of the second installment, and (C)
the Second Installment End Date to the effective date of termination of your
employment, in the case of the third installment, and (ii) the denominator of
which is 182.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Daniel M. Junius

 

 

Daniel M. Junius

 

 

President and Chief Executive Officer

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

/s/ Charles Q. Morris

 

 

Charles Q. Morris

Date: 9/29/2014

 

 

 

--------------------------------------------------------------------------------